Citation Nr: 0304927	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  01-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating greater than 30 percent for left knee 
disability under 38 C.F.R. § 4.71a.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 RO rating decision.


FINDING OF FACT

The veteran's service-connected left knee joint disability is 
manifested by arthritis, pain, and limitation of motion; he 
does not experience recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the 
veteran's service-connected left knee joint disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5003, 5257, 5261) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  

In the veteran's case, the pertinent evidence of record 
includes a November 2000 VA examination report.  The veteran 
complained of pain and intermittent swelling in the left 
knee.  He took Ibuprofen.  He did not use any walking aids, 
used no braces on his left knee, and was able to exercise 
approximately three times per week.  He worked as a driver 
for the United States Postal Service.  Upon examination, the 
veteran walked without a limp.  He had no significant 
effusion in the left knee.  His motion in the left knee 
ranged from 10 degrees to 120 degrees.  He was stable to 
varus/valgus and anterior/posterior ligament testing in the 
left knee.  He had palpable osteophytes in the medial joint 
line and tenderness along the medial joint line of the left 
knee.  He had pain with range of motion, and palpable 
crepitus.  He had no significant leg length discrepancy and 
no significant varus/valgus deformity in the left knee.  The 
examiner opined that it was likely that the veteran's left 
leg symptomatology was related to his previous in-service 
injury and to his three subsequent operations.  

The veteran was afforded a VA muscles examination in November 
2000.  Reflexes revealed symmetric reflexes in the patellar 
reflex.  The veteran was diagnosed with a service-connected 
knee condition causing limitation in mobility secondary to 
pain and with L5-S1 radiculopathy.  

The veteran testified at a RO hearing in August 2001.  The 
veteran contended that his left knee disability had worsened 
in severity due to his arthritis.  He reported that he had 
frequent pain which varied from mild to severe pain.  He 
reported that he experienced burning and swelling in his knee 
three to four times per week.  He also experienced constant 
tenderness, which was relieved by hot water treatment.  He 
reported that his knee did not dislocate with his brace.  He 
reported that his knee swelled at work as he drove a truck 
and had to change gears.  He reported that he was prescribed 
a brace, and had used a cane, a wheelchair, and a walker in 
the past.  He reported that he worked full time, and that his 
employer had not made any concessions for his disability.  He 
indicated that he had had three operations on his left knee.  

The veteran was afforded a VA examination in September 2001.  
He wore a knee brace, which he indicated helped the pain in 
his left knee.  Upon examination, the veteran's range of 
motion of the left knee was from approximately 5 degrees loss 
of extension to 105 degrees of flexion.  Attempting to push 
the veteran beyond 105 degrees provoked a significant amount 
of discomfort and pain.  The veteran had crepitance with 
range of motion.  Further evaluation of the veteran's left 
knee revealed a stable anterior cruciate ligament, posterior 
cruciate ligament, medial collateral ligament, and lateral 
collateral ligament.  The veteran had medial and lateral 
joint line tenderness.  He had positive patellar shrug.  The 
examiner indicated that the veteran's symptoms suggested that 
he had some weakness involving his left lower extremity 
secondary to pain which had caused him to lose some muscle 
mass.  Nevertheless, the veteran did not have a specific 
neurological weakness or neurological etiology for his left 
lower extremity weakness.  The examiner opined that the 
veteran's symptoms would be a definite cause for increased 
fatigue and "[i]ncoordination" involving his left lower 
extremity.  

The veteran was afforded a VA examination in October 2002.  
The examiner noted that the veteran's condition had worsened 
over the years, and that radiographs dated from 1992 to 2001 
showed a worsening of tricompartmental arthritis in his left 
knee.  The examiner noted that the veteran demonstrated 
bilateral medial joint line and patellofemoral narrowing in 
2000.  X-rays dated in September 2001 revealed severe 
tricompartmental degenerative joint disease in the left knee.  
The examiner noted that the veteran's osteophytes in the left 
knee had worsened since 1992.  The veteran was working full 
time as a tractor trailer driver, which necessitated him 
using a clutch.  He wore a brace, which seemed to help to a 
small degree.  The examiner noted that the veteran had 
significant disability due to his left knee.  Upon 
examination, the veteran walked with a mild antalgic gait on 
the left.  He had semimembranous tenderness and medial 
patellofemoral tenderness on the left side.  The left patella 
tracked well, and there were no patellar apprehension signs.  
The veteran had a positive patellar shrug.  There was bony 
crepitus with flexion and extension.  The range of motion of 
the left knee was from 15 degrees to 105 degrees.  The 
veteran had pain with any attempts to pass 105 degrees.  
There was no medial or lateral joint line tenderness.  The 
left knee was stable with posterior drawer, varus, and valgus 
testing.  There was potentially very mild atrophy at the 
vastus medialis oblique muscle on the left side.

The examiner opined that the veteran had significant 
degenerative disease of the left knee, which was likely 
attributable to his original injury and three previous 
surgeries.  The examiner thought that this had resulted in 
significant functional impairment, but did not note any 
neurological cause to these deficits.  The examiner opined 
that this significantly affected the veteran's ability to 
perform his job, as he was forced to use a clutch operated by 
this painful left knee.  The examiner noted that the veteran 
would likely need a total left knee replacement in the 
future.  

The veteran's left knee disability is currently rated as 30 
percent disabling under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5257) (2002).  In a precedent 
opinion by VA General Counsel, it was noted that separate 
ratings may be assigned in cases where service-connected knee 
disability includes both limitation of motion and 
instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.  The Board 
will analyze both. 

Diagnostic Code 5010, which is used to rate arthritis due to 
trauma provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2002).  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

Diagnostic Code 5257 provides that a 10 percent rating is 
warranted when there is recurrent subluxation or lateral 
instability that is characterized as slight.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5257) (2002).  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  Id.  The highest evaluation under Diagnostic 
Code 5257, 30 percent, will be assigned when there is severe 
recurrent subluxation or lateral instability.  Id.

For knee disabilities, limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261.  Diagnostic 
Code 5260 provides that where flexion of the leg is limited 
to 60 degrees, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.71a (Diagnostic Code 5260) (2002).  Limitation 
of flexion to 45 degrees warrants a 10 percent rating; to 30 
degrees, a 20 percent rating; and to 15 degrees, a 30 percent 
rating.  Id.  Diagnostic Code 5261 provides that where 
extension of the leg is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. 4.71a 
(Diagnostic Code 5261) (2002).  Limitation of extension to 10 
degrees warrants a 10 percent rating; to 15 degrees, a 20 
percent rating; to 20 degrees, a 30 percent rating; to 30 
degrees, a 40 percent rating; and to 45 degrees, a 50 percent 
rating.  Id.  (Full range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2002).)  

When addressing limitation of motion, consideration must be 
given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when evaluating joints 
on the basis of limited motion, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, incoordination, or other functional 
loss, and whether pain limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  DeLuca, supra; 38 C.F.R. §§  4.40, 4.45.  The Court 
has indicated that these determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  DeLuca, supra.

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 30 
percent disability evaluation.  For the reasons set forth 
below, the preponderance of the evidence is against the claim 
for a higher rating.  

The veteran's representative argues that the veteran should 
be rated under Diagnostic Code 5257, with a separate 10 
percent evaluation for pain due to arthritis.  However, in 
order to receive separate ratings for both limitation of 
motion and instability, as indicated above, the degree of 
disability must be compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  In the veteran's case, the 
Board emphasizes that a rating under Diagnostic Code 5257 
requires a showing of recurrent subluxation or lateral 
instability, neither of which the veteran currently has.  In 
fact, no instability or subluxation was noted on the most 
recent VA examination.  Therefore, the Board finds Diagnostic 
Code 5257 inapt for rating this veteran's current disability, 
and that separate ratings for both limitation of motion and 
instability are not warranted.  

Because the veteran has arthritis, analysis of functional 
limitations caused thereby is analyzed under the rating 
criteria that address limitation of motion.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5003).  Additionally, if pain due to 
the veteran's arthritis causes functional losses that equate 
to limitation of motion to a degree that a higher rating 
would be warranted under Diagnostic Code 5260 or 5261, such a 
rating should be granted.  However, any such rating may not 
be awarded separate from the 30 percent rating already in 
effect because pain is contemplated by this rating for 
arthritis and, as indicated above, the veteran does not have 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.14 (2002); Esteban, supra.  Analysis of such functional 
losses will be undertaken below.

As the maximum rating allowable under Diagnostic Code 5260 is 
30 percent, a higher schedular rating may not be assigned 
based on limitation of flexion.  38 C.F.R. § 4.71a 
(Diagnostic Code 5260).  The Board notes that the veteran's 
extension was limited to 5 degrees in September 2001, 10 
degrees in November 2001, and 15 degrees in October 2002.  
This would equate to a 20 percent disability rating under 
Diagnostic Code 5261.  Taking into account the veteran's 
significant functional impairment that is beyond what is 
contemplated in a 20 percent disability rating, the Board 
finds that a 30 percent disability rating is warranted, but 
no more.  In this regard, the Board does not find that the 
veteran's disability warrants a rating in excess of 30 
percent as the veteran does not experience pain, fatigue, 
weakness, and incoordination beyond what is contemplated by 
the 30 percent rating.  The Board notes that although the 
veteran complained of pain when driving and shifting gears, 
he was still able to move his knee despite the pain.  
Although the veteran had pain with range of motion, he 
indicated that his pain varied from mild to severe. Although 
he has experienced some limitation of extension, it appears 
from a review of the various examinations that the veteran's 
pain comes, to a significant degree, from flexion, and as 
indicated above, a 30 percent rating is the maximum allowable 
under Diagnostic Code 5260.  Consequently, the Board does not 
find that application of 38 C.F.R. §§ 4.40, 4.45 allows for a 
greater rating based on functional losses due to limitation 
of extension.  Additionally, as a 30 percent rating under 
Diagnostic Code 5261 already specifically contemplates 
limitation of motion, an assignment of a separate rating for 
arthritis would also violate the rule against pyramiding.  
38 C.F.R. § 4.14.

Furthermore, there is no indication that the veteran's 
service-connected right knee disability involves ankylosis, 
malunion or nonunion of the tibia and fibula, or genu 
recurvatum.  Therefore, the Board finds Diagnostic Codes 
5256, 5262, and 5263 inapt for rating this veteran's current 
disability.  38 C.F.R. § 4.71a (Diagnostic Codes 5256, 5262, 
5263) (2002).

With respect to Diagnostic Codes 5258 and 5259, the Board 
notes that these diagnostic codes do not provide for a rating 
in excess of 30 percent.  38 C.F.R. § 4.71a (Diagnostic Codes 
5258 and 5259) (2002).  Furthermore, to assign additional 
disability compensation under these diagnostic codes based on 
symptoms due to the arthroscopy, such as pain, would amount 
to pyramiding.  38 C.F.R. § 4.14.  This is so because the 
limitation of motion criteria relied upon to rate his 
functional loss already contemplate the veteran's pain.  
DeLuca, supra.  

Consequently, the Board finds that the veteran's symptoms are 
best represented by the criteria for a 30 percent rating.  
38 C.F.R. § 4.71a.  Even with consideration of the functional 
losses experienced due to pain, for the reasons noted above, 
a higher rating is not assignable.  Should the veteran's 
disability picture change in the future, he may be assigned 
an increased rating under a different diagnostic code.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, although the veteran experiences disabling 
symptomatology associated with his disability, the schedular 
criteria take such factors into account.  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of December 2000, the statement of the case issued in April 
2001, the supplemental statement of the case issued in 
December 2001, and a letter dated in May 2001, that informed 
him of the applicable laws and regulations.  Specifically, 
these documents show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  Additionally, the 
Board finds that VA has attempted to obtain records from all 
sources identified by the veteran, including his post-service 
VA treatment records.  While the RO had previously obtained 
the veteran's VA treatment records, the Board further 
developed the veteran's claim in March 2002 pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)), in part, 
to obtain additional VA treatment records.  In this regard, 
although the veteran's representative argued at the RO 
hearing that specific radiographic reports should be 
associated with the claims file, the Board notes that when 
additional VA treatment records, including specific 
radiographic reports, were requested, it was informed in 
August 2002 that there were no additional VA treatment 
records.  Nevertheless, the veteran was afforded an 
additional VA examination in October 2002, and the VA 
examiner sufficiently summarized the findings of VA 
radiographic reports.  The Board further advised the veteran 
in January 2003 of the new evidence that it had obtained in 
the further development of his appeal.  The veteran indicated 
in January 2003 that he had no further evidence or argument 
to present.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

A rating in excess of 30 percent for a service-connected left 
knee joint disability under 38 C.F.R. § 4.71a is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

